 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDCedarCorp.d/b/a West Side Manor Nursing Homeand Local 495, Service Employees International Un-ion, AFL-CIO. Cases 1-CA-8401, 1-CA-8456, andI-CA-8527April 23, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY,AND PENELLOOn January 31, 1973, Administrative Law JudgeRalph Winklerissuedthe attachedDecision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Counselfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thorityin this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Cedar Corp. d/b/a WestSideManor Nursing Home, Worcester,Massachu-setts, its officers,agents,successors,and assigns, shalltake the action set forth in the Administrative LawJudge's recommended Order.1The Respondent has excepted to certaincredibilityfindings made by theAdministrativeLaw Judge.It is the Board's established policy not to overrulean AdministrativeLaw Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products, Inc,91 NLRB 544,enfd. 188 F.2d 362 (C.A. 3) We have carefullyexamined the record and findno basis for reversing his findings.The Respondenthas also excepted to the Administrative Law Judge'sfinding that Respondent suffered no legal prejudice arising from allegednoncompliance with Sec. 10056 5 of the NLRBField Manual.Respondentcontends that a determinationof lack of prejudicecannot be made in theabsence of evidence relating to the information obtained by Board agents,allegedly in violationof theRespondent's rights The Respondent apparentlymisunderstoodAdministrative Law Judge Winkler's holding,which was thatRespondent had no such legal rights;consequently the Respondent could nothave beenlegally prejudicedregardless of the information obtained in sucha manner.Further, contrary tothe Respondent's contention,we find nothing in theAdministrativeLaw Judge'sDecision indicating that he drew an adverseinference from the failure of Mr Harper or Helen Knight to testify in thisproceedingConsequentlywe need not decide whether or not such an infer-ence would have been warrantedRespondent's request for oral argument is hereby denied since in ouropinion the record,including the exceptions and briefs,adequately presentsthe issues and the positions of the partiesDECISIONSTATEMENT OF THE CASERALPHWINKLER,Administrative Law Judge:Uponcharges filed by the aforenamed Union, a consolidated andamended complaint issued by the General Counsel on Au-gust 18 and September28, 1972,and answers filedby Re-spondent,a hearing was held,on October30-31, 1972.1Upon the entire record in this case,including my observa-tion of the demeanor of witnesses and upon considerationof briefs, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is a Massachusetts corporation with its prin-cipal office and place of business in Worcester,Massachu-setts,where it is engaged in the operation of a psychiatricnursing home;Respondent admits,and I find,that it isengaged in commerce within Section 2(6) and(7) of the Act.IlTHE LABOR ORGANIZATION INVOLVEDLocal 495, Service EmployeesInternationalUnion,AFL-CIO,herein calledthe Union,is a labor organizationwithin Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESThe General Counselalleges that Respondent has viola-ted Section 8(a)(1) and(3) of the Act bydischarging SheilaPickett andLynn Colonero andby transferring and thendischarging Debra Barron andthatRespondent has other-wise violated Section 8(a)(1) ofthe Act inother specifiedrespects.This conduct allegedly occurredat the West SideManor Nursing Home,herein called the Home.Containing88 beds,the Home providespsychiatricnursing care, ba-sically for rehabilitation.Mrs. Barbara Hall is administratorof the Home with responsibilities over all operations; Mrs.Rosemarie Greene is director of nurses; and Mrs. HelenKnight andMrs. Asheare charge nurses.Respondent con-cedes that these individuals are supervisors within themeaning of Section2(l1) of the Act. A Mr.Harper is Mrs.iAt the hearing,Respondent contended that this case be dismissed forpurported noncompliance presumably with110056.5 of NLRB Field Manu-al (June 1971). 1 overruled the contention, without a full litigation of thefactual predicate for the contention,for I perceived no legal prejudice evenon the basis of Respondent's offer of proof in such connectionWilbur J.Alhngham,d/b/a Mary AnneBakeries,164 NLRB 207, cf.The Singer Compa-ny,176NLRB 1089, enfd. in part 429 F 2d 172 (C A 8). Thepreface to themanual states that its"purpose is to establish procedural and operationalinstructions for the guidance of the agency staff in administering the Na-tional Labor Relations Act The instructions are not Board rulings or direc-tives, and are not a form of authority binding upon the Board."Respondentrenews its contention,and I renew my ruling203 NLRB No. 33 WESTSIDEMANOR NURSING HOMEHall's immediate supervisor in the management structure.A. Sequence of EventsDebra Barron initiated organizational efforts amongRespondent's employees in early May 1972.2 and spoke toa few employees about having a meeting with union repre-sentatives. She signed a union authorization card on May12 and handed out cards to other employees on the sidewalkoutside the Home.On May16, Mrs. Hall convened a meeting of all nursesaides and charge nurses on the day shift. Mrs. Greene alsoattended. Hall entered the room with a tape recorder whichshe said, according to Barron's wholly credible testimony,was "to make sureI get everything down accurately." An-nouncing that she had just "got wind" of union talk, Hallturned to Barron and said that "we all know its you" andshe asked what Barron "thought a union could do that she[Hall] couldn't do herself." Hall called for a show of handsby those favoring a union, and no one so indicated, where-upon she asked Barron why the latter would continue pur-suing the matter. Barron replied that "if you gave a unionrepresentative an opportunity to talk to these people maybethey would be in more of a position to decide for them-selves."Hall's comment was that "a union representative isgoing to enter this Home over my dead body" and thatemployees could not discuss the Union at any time in theHome, including lunch hours and other breaks, because"these are paid for by us." Hall invited Barron to quit if shewasn't satisfied with her job. Barron said she was "perfectlysatisfied to stay," and Hall asked how Barron-who hadrecently been transferred to the day shift-would like to bereturned to the night shift where "you could cause lesstrouble and reach less people."The next day, May 17, Hall posted a notice to employeeswhich described Barron as a union "infiltrator" who "pre-fers to work behind my back." Among other things, thenotice also refers to "new" policies and lists four of them.That same day, according to Sheila Pickett's credible testi-mony, Greene asked Pickett whether she knew anythingabout the Union. Although Pickett had actuallydiscussedthe Union with Barron and signed a union card, she dis-claimed any such knowledge to Greene; she testified shewas "scared" by Greene's interrogation and Greene furthertold her that everyone knew that Barron was responsible forthe Union and that "anybody pursuing the ridiculousness ofthe Union was going to be punished."That same evening, May 17, Mrs. Hall telephoned JohnHenry, one of the Home's orderlies,3 and inquired whetherHenry had any influence with Debra Barron. Explaining,according to Henry's wholly credible testimony, that Bar-ron "wanted to get a union in and she [Hall] wanted herstopped," Hall told Henry that "one way she could handlethe situation" would be to reassign Barron to the night shiftfrom which Barron had recently been transferred. Henryshortly told Hall that he didn't want to become involved inthismanagement-Barron situation.A day or twolater, a2All dates are in 1972unless statedotherwise3Henry had originallyrecommendedBarron's employment by Respon-dent.101charge nurse informed Barron that she was reassigned to thenight shift beginning on or about May 20.On or about June 18 Pickett was asked by Helen Knight,her nursing supervisor, what "we expected out of theUnion" and "what would your folks say." Pickett repliedher father had organized unions 30 years ago and he "wouldbe all for a union."4 Pickett was discharged on June 27.On the afternoon of June 30 Mrs. Hall and Mrs. Greenecalled a meeting of all personnel in the cafeteria.Hall intro-duced her superior, Harper, and said the purpose of themeeting was to discuss the Union. Harper had a unionleaflet which had been distributed a few days before. Gener-al discussion ensued. Lynn Colonero began asking why thenurses aides were "so understaffed and underpaid," andHarper said it was because the nursing home was in bank-ruptcy. According to Colonero's entirelycredible testimo-ny, Harper and Hall said "they had a plan to better thenurses aides, but they could not tell us what that was be-cause the union would think we were using bribery ...."Employee Patricia O'Day also credibly testified that Mrs.Hall said "there was a surprise in store for us, but shecouldn't tell us at the moment what it was until the unionwas cleared up."In the period immediately following the June 30 meeting,Colonero openly espoused the idea that union representa-tives should have a chance to come into the Home and voicetheir opinion in order, in effect, that employees might be ina better position to form a judgment respecting the meritsof union organization. She expressed these sentiments toother employees and in mid-July she statedthese sameviews to Mrs. Greene. Colonero mailed her union designa-tion card to the Union on July 28.In late JulyMissO'Day receiveda written warning,signed by Mrs. Hall, stating "It has come to my attentionthat you are persuading employees to join the Union. Thisis againstCompany policy." O'Day tookup the matter withHall. Hall said that employees, whom she refused to identifyto O'Day, had informed her of such activities by O'Day, andO'Day denied to Hall that she had engaged in such "persua-sions."Hall thereupon retracted the "warning"and said ineffect that O'Day should not be upset if she had nothing todo with the Union. O'Day had in fact been discussing theUnion with other employees at off-periods. Hall then ad-vised O'Day, as she had instructed Home personnel at theaforementionedMay 16 meeting, that union solicitationwas not permitted at any time at the Home.On July 27, Barron distributed union literature on thepublic sidewalk outside the Home. This was duringBarron'snonshift period, and at no time did she distribute literatureinside the Home. On the basis of Barron's sidewalk distribu-tions on July 27, Hall on that day handed her a warninginscribed on the cover sheet of a typed or mimeographedmultipage document entitled "Personnel and General Poli-cies for Employees." The mentioned inscription, written byHarper and signed by Hall and Greene, statedthat "This isa written warning for conducting personal business in thebuilding during working hours-see Paragraph on PersonalBusiness."This mentioned paragraph recites that "No em-ployee shall conduct any personal business on the home'sPickett is a completely trustworthywitness;Knight did not testify. 102DECISIONSOF NATIONALLABOR RELATIONS BOARDproperty or time. The management will not allow solicita-tion of employees at the home." Then follows in script,written by Harper apparently for this occasion, "Violationshall be cause for immediate dismissal."5The following morning, July 28, Colonero and her super-visor,Mrs. Ashe, went to see Mrs. Hall. Mrs. Greene alsowas present.Colonero told Hall that the employees seemedto be "pulling apart" instead of working for the patients andshe asked Hall why this was happening. Hall replied thatsome of the aides "were doubting my [Colonero's] loyaltyto the home because I was going for the Union, or theythought I was." Hall admittedly then also told Colonero, "Ifyou are not for the Union, then let it be known. If you arethen take the consequences because my day girls do notwant the Union any way, shape or manner." Colonero didnot then or at an other time disabuse Hall in this regard.At a coffee social attended by employees and patientslater that same morning (July 28), Hall stated that muchconfusion has been caused by the Union trying to "infil-trate" the Home and there could be a strike, but "we couldwork things out without the aides." While the aides werehaving lunch in the activities room an hour or so later, Hallcame in shouting, "you'll all be out before I will. . . . TheUnion doesn't care about the patients, all they're thinkingabout is getting in here."Thenpointing to the youngeraides,Hall said,"you youngeraides are too ignorant torealize what would happen if the Uniongot in here." Ref-erring to a matter of strikes, which she had mentioned onother occasions, Hall said that the Union "would probablymake us [the younger aides] strike and half of you peoplewould be out of work and what would you do then."Respondent discharged Pickett on June 27, Colonero onAugust 9,and Barronon August 11.B. SheilaPickettPickett was hired as a nurses aide in March and wasdischarged on June 27. She signed a union representationcard on May 16. It is recalled that Mrs. Greene had interro-gated and threatened her onMay 17 andthatMrs. Knight,her supervisor, also had questioned her on June 18 about thebenefits of unionization and that Pickett told Knight on thisoccasion that her father would approve her union activity.On June 27, immediately upon notification of her dis-charge, according to Pickett's credible testimony, Picketthad a conversation with Mrs. Knight. Knight told her thatMrs. Hall had called Knight on or about June 20 and in-quired concerning Pickett's competence as a worker andwhether Pickett was "a troublemaker for hanging aroundwith Debbie [Barron]." Knight told Pickett that she, Knight,had informed Hall that Pickett was "a very good worker."Knight further told Pickett on June 27 that she, Knight,thought Pickett "might have been in trouble for . . . hang-ing around with Debbie."6After this conversation with Knight, Pickett calledGreene at the latter's residence.Pickett asked her for exam-ples of "unsatisfactory work" and "lack of courtesy" whichher termination notice had stated to be the reasons for her5Harper did not testify in this proceeding.6 As indicated above,Knight did not testifydischarge.Greene wouldn't give Pickett any examples inconnection with the first cited reason,except to say that"everything wasn't satisfactory," and as for the second rea-son Greene said Pickett was not courteous for calling her upwhen she, Greene, was off duty. Greene then said she wouldbe willing to discuss the matter the next day.Knight told Pickett sometime later that Knight has signeda statement after the discharge that Pickett was an unsatis-factory worker but that she has been "forced" to sign thestatementin order to protect her own job.Hall and Greene denied having any knowledge ofPickett's union activities or sentiments until after her dis-charge.Hall testified that Respondent generally gives threeoral or written warnings before discharging an employee,depending on the reason for the discharge.Hall furthertestified that Greene made the decision to fire Pickett, butthat Greene usually discusses such matter with Hall before-hand,and that Pickett was discharged for "starting troubleamongst all the help,"and because Pickett had been makingdaily complaints to her or Greene. Greene testified that shefired Pickett for leaving a patient unwashed for an entire24-hour period on two separate occasions and Respondentalso adduced a carbon copy of a warning notice signed byGreene and purportedly given to Pickett on June 19. Abouta week before Pickett's discharge, Day Supervisor SandyBoisse laughingly asked Pickett if she "done up" aparticular bed patient, saying that either Greene or Hall saidPickett had failed to do so. Pickett in effect told Boisse I itwas not so and that Boisse could verify this with othernamed personnel who had been on the shift with Pickett.Greene testified that leaving a patient unwashed on twooccasions was grounds for immediate dismissal.Yet theemployees on the two other shifts were not dismissed eventhough guilty of the same purported offense, and Greenecould not recall the names of these other employees or whythey were not also discharged. Pickett credibly denied beinggiven the aforementioned June 19 warning notice or anyother warning, written or oral.Further discussion of the facts and circumstances ofPickett's discharge is unnecessary in my opinion.I concludethat Hall and Greene knew or at least suspected her unionsentiments and that they terminated her for that reason.C. Lynn ColoneroColonero's employment began as a cleaning woman inlateMay and she became a nurses aide a week later. She hadgotten along well with Hall at least until mid-July when Halloffered her the opportunity for an internship in psychiatricnursing at the Home; Colonero was a college student at thetime. Starting from a position of neutrality at the outset ofunion activities, Colonero had asked various questions atthe aforementioned June 30 meeting and she indicated, asshe also had told Mrs. Greene on another occasion, that shewas interested in hearing both sides of the union questionbefore resolving the matter for herself. Colonero did resolvethematter when she mailed her designation card to theUnion on July 28. This was the same day that Hall informedher that some employees were doubting Colonero's "loyal-Boissedid not testify. WEST SIDE MANOR NURSING HOMEty" because of her prounion sentiments and that Coloneroshould either declare herself as "not for the Union"or "takethe consequences."Hall and Greene testified that Colonero was dischargedsolely because of an incident on August 9, involving a pa-tient with suicidal tendencies.On that day,Colonero andanother aide were having a coffeebreak in a little roomadjoining the kitchen;this room is usually set aside for theaides' relaxation.Two other aides were there with the pa-tient,and these two aides left. The patient appeared in goodspirits and,during Colonero's coffeebreak,went in and outof the kitchen several times to get a sandwich. Patients aregenerally not allowed in the kitchen,and Colonero quietlyasked the patient, "do you have privileges today." The pa-tient became agitated,and she threw a chair against the walland ran toward Hall's office.Colonero followed the patientand met Hall. Hall told Colonero to get out,"you are nowterminated." Colonero triedto explain the situation to Hall,but Hall wouldn't listen.Colonero then went to the officeto see Hall; she waited outside the office door for a half-hour when Greene came out and told her to leave. As Co-lonero stated, "they simply refused to have me come in andtalk about it."Mrs. Hall testified that the reason for Colonero's dis-charge was that Colonero had told the patient,"what areyou, some kind of privileged character around here," andthat Colonero should have known better than to address inthis fashion a patient who was on suicide precautions. Mrs.Greene and Mrs. Hall testified in effect that they receivedthis version of the incident from the patient and two otherunidentified individuals.Mrs. Greene first testified that Co-lonero did not want to discuss the matter with her, and thentestified that she couldn't remember asking Colonero whatColonero had said to the patient.Colonero was a truthful witness whose recital of events iswholly trustworthy. This credibility resolution, however,does not decide the ultimate question of the reason for thedischarge,for Colonero also candidly testified that Mrs.Hall was upset out of concern for the patient's welfare at thetime.Why then did Greene and Hall refuse to discuss thematter with Colonero,even a half-hour after the incident bywhich time Mrs.Hall's momentary disturbance should havesubsided? Only 3 weeks before Hall had offered Coloneroan internship at the Home.The answer,I find,is in thewhole sequence of events outlined above,and particularlyin the July 28 incident when Mrs. Hall spoke to Coloneroabout "loyalties"and the "consequences"of continued un-ion support.Respondent's union animus is amply supportedon this record. I conclude that the record also preponder-antly establishes thatRespondent knew or suspectedColonero's union sympathies and that Respondent dis-charged her for that reason and no other reason.D. Debra BarronBarron was hired in March by Mrs. Janet Lufkin, thethen director of nurses.Barron and Lufkin arranged at thetime that Barron would begin work on the 11 p.m.-7 a.m.shift and that Barron would be transferred to the 7 a.m.-3p.m. shift as soon as an opening arose. It was also agreedat the time that Barron would work every other weekend,103and thushavea weekendoff every2 weeks.Mrs. Lufkincrediblytestifiedthat she had advisedMrs. Hall and Mrs.Greeneof these arrangements.Barron's organizational roleand Respondent's responses to her are recounted above, asare the circumstancesof her return to thenightshift on orabout May 20.In the next 3 months until her dischargeBarron was not given a singleweekend off despitewrittenrequests from Barronand despitethe aforementioned ar-rangements at her timeof hire.Greene testified she couldnot rememberwhether Barronhad aweekendoff during the 3-monthperiod and was notsure if otheremployees had also beenrefused weekends offover so longa period. It wouldhave been a simple matterforRespondent to establish suchfact,had it been sothrough other employeesand itsemploymentrecords. Itdidn't and, with particularreference to Hall's conversationwith Henry on May 17, I have noquestionand find thatRespondent returned Barron to the night shift and thereaf-ter withheld biweekly weekendsfrom her in reprisal for herunion activity.Barron wasnot scheduled to work on August 10. Thatday on thesidewalkoutside theHome she passed out leaf-lets protestingColonero's discharge the day before. On Au-gust 11, she called insick about 10:45 p.m.for the night shiftbeginningat 11 p.m. Mrs. Hall got on theline and notifiedher that "as of now you are firedfor solicitation in theHome-firedfor solicitingon thepremisesduring workinghours." No other reasonwas ever given Barron for thedischarge.When first asked at the hearing whyshe firedBarron,Hall replied, "She hadbeen warned more than onetime for callingin just before hershift andI happened tobe there thelast time she called in about three to five min-utes of eleven, stating that she was unableto come in,andI firedher."Hall also testifiedthat shedischarged Barron"for soliciting[for the Union]on our time,"whichthe rec-ord showsas meaningany time during the shifteveninclud-ing lunchand coffeebreaks, as Hall hadexplained at theaforementionedMay 16 meeting and as Respondent's July27 noticeto Barronalso stated.Hall gave as another reasonfor the discharge that her work was "not up to par" whichshe "thought" would bea nursingproblem for Mrs. Greeneto answer.In connection with "late calling in," Hall later testifiedthat she had infactdecided tofire Barronbefore 10:30 p.m.on August 11, and she wasthenimpelled toretract hertestimony thatBarron's calllater that night had anything todo with the discharge decision.Barrondid distribute union cardsand leaflets on thepublic sidewalk outside theHome on several occasions, butnot during her shifttimes. Barron denied passing out unionliterature at any time inside the Home, and there is noevidence that shedid. Respondentasserts in this connectionthat solicitations or distributions in the Homeand on thepublic sidewalk outside the Home, at any times,includingnonworkingtime during "on-the-clock"timeand even dur-ing nonshifttimes areproperly prohibitedbecause suchactivitieswould tend to have a disturbing impact on thepsychiatricpatientsof theHome.But Greenetestified thatthe patients are allowedto come andgo "about everywhere"in the surroundingcommunityon a regular basis-stores,bowling, school, church-and she furthertestified that 104DECISIONSOF NATIONALLABOR RELATIONS BOARDnewspaper articles read by patients or solicitation of em-ployees away from the Home would have the same effect onpatients.Mrs. Hall further reluctantly admitted that thesale of cosmetics had been permitted in the Home.The record does not establish any valid basis for except-ing this case from application of the principle that it ispresumptively unlawful to prohibit union discussion or so-licitation during nonworking time, particularly in nonwork-ing areas,8or that union solicitation may not be treateddifferentlyfromother types ofsolicitation at such times andplaces.This record establishes, indeed a contrary inferencewould be impermissible in my opinion, that Respondentdischarged Barron as reprisal for her union and other pro-tected activities under the Act.9CONCLUSIONS OF LAWI.Respondent is an employer within Section 2(6) and (7)of the Act.2.The Unionis a labor organization within Section 2(5)of the Act.3.Respondent violated Section 8(a)(1) and (3) of the Actby dischargingSheilaPickett, Lynn Colonero,and DebraBarron; and by transferring and withholding biweeklyweekends off from Barron.4.Respondent has further violated Section 8(a)(1) of theAct by coercivelyinterrogating employees concerning un-ion matters,giving warning notices and otherwise threaten-ing reprisal for engaging in union or concerted activities,promising economic benefits to dissuade employees fromunion or concerted activities, prohibiting employees fromunion discussion and oral solicitation during nonwork times(including off-shift periods and also during coffeebreak,meals, and their other rest periods) either in or outside theHome.5.The aforesaid unfair labor practices affect commercewithin Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) and (3) of theAct, Ishall recommend that it cease and desist therefromand take certain affirmative action,including reinstatingand making whole Barron and Pickett, in order to effectuatethe policies of the Act. Colonero had givennoticeof volun-tarytermination effective August 20, 1972; backpay will beordered as to her for the period from her discharge dateuntil August 20. Respondent will also be required to rein-state Barron onthe 7 p.m. shift and to grant her weekends9Republic Aviation Corporation vN L R B,324 U S 793,801, 803-805(1945),N.L.R B. v Southern Electronics Co,430 F.2d 1391, 1392 (C.A 6,1970),Olin Industries, Inc. v. N L R.B,191F 2d 613, 617 (C.A 5,1951);RepublicAluminumCompany v N L R B,394 F 2d 405, 408 (C A 5,1968),P R Mallory & Co v NLRB,389 F 2d 704, 709 (C A. 7, 1967)And seeSummit Nursing and Convalescent Home, Inc,196 NLRB 769.9 Respondent adduced some warning notices issued to Barron.Itwouldunduly protractthisalreadylong decision to take up these itemsindividuallyand to delineate those portions of the record that establish,as I find they do,thattheywere part of Respondent's campaign to harass Barronoff on a biweekly basis.All backpaycomputations shall bein accordance withF.W.Woolworth Company,90 NLRB289, andIsis Plumbing& Heating Co.,138 NLRB 716.Upon the foregoing findings,conclusions,and the entirerecord,and pursuant to Section 10(c) ofthe Act,Iherebyissue the following recommended: 10ORDERRespondentCedar Corp.d/b/a West Side Manor Nurs-ing Home,Worcester,Massachusetts,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharging,transferring,withholding weekends offfrom employees, or otherwise discriminating against themfor activities in behalf of Local 495, Service EmployeesInternational Union,AFL-CIO,or any other union.(b) Coercively interrogatingemployeesconcerningunion sentiments or activities,threatening reprisal againstemployees by warning notices or otherwise for engaging inlawful union activities, and promising economic benefits todissuade employees from union activities.(c)Prohibiting union discussion and oral solicitation byemployees during nonwork times(including off-shift peri-ods and also coffeebreak,meals,and other rest periods)either in or outside the Home.(d) In any manner interfering with, restraining,or coerc-ing its employees in the exercise of their rights as guaranteedby Section 7 of the Act.2.Take the following affirmative action which is neces-sary toeffectuate the policies of the Act:(a)Offer to Debra Barron and Sheila Pickett to theirformer jobs(to the 7 a.m. shift with alternate weekends offin the case of Barron)or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice to theirseniority or other rights and privileges,and make Barron,Pickett,and Lynn Colonero whole as set forth in "TheRemedy" section above, for any loss of earnings suffered asa result of the discrimination against them.(b) Preserve and, upon request,make available to theBoard or its agents,for examination and copying, all payrollrecords, social security payment records,timecards,person-nel records and reports, and all other records necessary toanalyze the amount of backpay due and the right of rein-statement under the terms of this recommended Order.(c) Post at its West Side Manor Nursing Home,Worces-ter,Massachusetts, copies of the attached notice marked"Appendix."" Copies of said notice, on forms provided bythe Regional Director for Region 1, after being duly signedby Respondent,shall be posted by him immediately uponreceipt thereof,and be maintained for 60 consecutive days10 in the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes11 in the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."r WEST SIDE MANOR NURSING HOME105thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.Respondent shall also furnish a copy of the notice toeach employee at the Home.(d)Notify the Regional Director for Region 1, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States Governmentand during rest and meal periods.WE WILL NOTinterrogate employees concerning unionmatters.WE WILL NOT issue warning notices to employees orotherwise threaten discharge or other reprisal, nor willwe promise benefits, in order to interfere with or todiscourage lawful union activities.WE WILL NOT discharge, transfer, or withhold regularweekends off, or otherwise discriminate against em-ployees to discourage or in reprisal for union activities.DatedByWE WILL reinstate Debra Barron and Shelia Pickettand make them and Lynn Colonero whole for earningslost since their discharges. WE WILL reinstate Barron tothe 7 a.m. shift.WE advise our employees that, when they are not onshift, they have a right to discuss union matters or toengage in such solicitation on the sidewalk in front ofthe Home or at any other place away from the Home;they also have a right to engage in such conduct innonworking areas of the Home during coffeebreaksCEDAR CORP. d/b/a/ WESTSIDE MANOR NURSING HOME(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Bulfinch Building,Seventh Floor,15 New ChardonStreet,Boston Massachusetts02114, Tele-phone 617-223-3300.